Citation Nr: 0724107	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-06 178	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for pulmonary 
tuberculosis.  

2. Entitlement to service connection for chronic obstructive 
pulmonary disease.  

3. Entitlement to service connection for bronchiectasis.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty with 
the new Philippine Scouts from May 1946 to March 1949.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2005 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDING OF FACT

Before the Board promulgated a decision on the appeal, the 
veteran died.


CONCLUSION OF LAW

Due to the death of the veteran, the Board does not have 
jurisdiction to adjudicate the claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2007, the Board received notice in the form of a copy 
of a death certificate that the veteran had died in March 
2007.  

As the veteran's death comes during the pendency of his 
appeal, as a matter of law, the appeal does not survive the 
veteran's death, and the appeal must be dismissed for lack of 
jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302; 
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); 
Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); and Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).

                                                                          
(The Order follows on the next page.)





ORDER

The appeal is dismissed.



		
GEORGE E. GUIDO JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


